Citation Nr: 0916668	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-26 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for chest pain.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to a compensable disability rating for 
service-connected ingrown toenails.

4.  Entitlement to a compensable disability rating for 
service-connected residuals of right elbow injury.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to 
June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In its March 2009 written presentation to the Board, the 
Veteran's representative noted that the examiner who 
performed the November 2004 VA feet examination found that 
the Veteran currently suffers from bilateral tinea pedis that 
"could have been" contracted in service.  The Veteran's 
representative, therefore, requested that the Board to accept 
this medical diagnosis of tinea pedis as an inferred claim 
for service connection.  The Board agrees and hereby REFERS 
said claim to the RO for appropriate action.

The issues of an increased disability rating for ingrown 
toenails and the merits of the claim for service connection 
for chest pain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The RO previously denied service connection for chest 
pain/heart condition in a September 1993 rating decision.  
The Veteran did not appeal that decision, and it is final.

2.  Some of the new evidence submitted subsequent to the 
September 1993 rating decision in support of the Veteran's 
claim for service connection for chest pain is material.

3.  The Veteran's residuals of right elbow injury are 
productive of mild incomplete paralysis of the ulnar nerve.

4.  The medical evidence fails to establish that the Veteran 
currently has GERD.


CONCLUSIONS OF LAW

1.  The September 1993 RO rating decision that denied service 
connection for chest pain/heart condition is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2008).

2.  New and material evidence has been received, and the 
Veteran's claim for service connection for chest pain is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The criteria for a disability rating of 10 percent, but 
not higher, for residuals of right elbow injury are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 
and 4.124a, Diagnostic Code 8516 (2008).

4.  GERD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Claim to Reopen for Service Connection for Chest 
Pain

In this decision, the Board grants reopening of the Veteran's 
claim for service connection for chest pain and remands the 
merits of the claim for additional development.  Thus, no 
discussion of VA's duty to notify and assist is necessary 
with regard to the submission of new and material evidence.

The Veteran's claim for service connection for chest 
pain/heart condition was last denied by the RO in a rating 
decision issued in September 1993.  Rating actions are final 
and binding based on evidence on file at the time the Veteran 
is notified of the decision and may not be revised on the 
same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a Notice of Disagreement with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The 
Veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. 
§ 7105.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  With claims to reopen filed on or after August 29, 
2001, such as this one, "new" evidence is defined as 
evidence not previously submitted to agency decision makers 
and "material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received 
subsequent to the last final rating decision, September 1993 
in the present case, is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The Veteran's claim was previously denied in September 1993 
as the medical evidence of record at the time failed to show 
the Veteran had any current disability manifested by chest 
pain.  Thus, in order for new evidence to be material, it 
must relate to this unestablished fact.

New evidence received since September 1993 consists of 
private treatment records from September 2001 through July 
2003.  A treatment note from September 2001 shows the Veteran 
was seen with complaints of chest pain off and on for about a 
year.  Physical examination revealed mild tenderness to 
palpation of the upper left chest wall.  The assessment was 
atypical chest pain likely secondary to costochondritis.  A 
second treatment record from May 2003 also showing complaints 
of chest pain, however, indicates an assessment of an 
abnormal electrocardiogram and occasional chest pain without 
an indication of any etiology.  The Veteran was seen at the 
emergency room at a private hospital in July 2003 with 
complaints of chest pain and near syncope.  Cardiac workup 
shows the Veteran had left atrial enlargement.  The final 
assessment was cardiomegaly.

Thus, the new evidence received indicates the Veteran has two 
diagnoses related to chest pain - possible costochondritis 
and cardiomegaly.  This evidence goes directly to whether the 
Veteran has a current disability manifested by chest pain.  
In addition, when considered with the entire evidence of 
record, this evidence raises a possibility of substantiating 
the claim.  Thus, the Board finds this evidence is material.

Accordingly, the Board finds that the evidence received 
subsequent to September 1993 is new and material and serves 
to reopen the claim for service connection for chest pain.  
However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance to the Veteran is 
required to comply with VA's duty to notify and assist the 
Veteran in developing his claim.  This is detailed in the 
REMAND below.

        II.  Service Connection for GERD

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
September 2004, prior to the initial AOJ decision on his 
claim.  Additional notice was provided to the Veteran in 
March 2006.  The Board finds that the notices provided fully 
comply with VA's duty to notify.  Likewise, the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He was told it 
was his responsibility to support the claim with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the Veteran 
submitted evidence in connection with his claim, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claim.  Thus the Board finds that 
the purposes behind VA's notice requirement have been 
satisfied as to this claim, and VA has satisfied its "duty 
to notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
not afforded VA examination on his claim.  However, VA was 
not obligated to provide a VA examination because the 
evidence fails to establish that the Veteran currently has 
GERD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The Veteran has neither identified nor 
submitted any medical evidence showing that he currently has 
a diagnosis of GERD.  Therefore, service connection for GERD 
is denied because the medical evidence fails to establish the 
Veteran has a current disability for which service connection 
may be granted.  

        

III.  Compensable Rating for Residuals of Right Elbow 
Injury

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, a notice letter was sent to the Veteran in 
September 2004 that informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  In March 2006, he 
was advised that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  He was also advised on what evidence and/or 
information is necessary to establish entitlement to an 
effective date should benefits be granted.  

The Board acknowledges that the notice letters sent to the 
Veteran in September 2004 and March 2006 do not fully meet 
the requirements set forth in Vazquez-Flores and are not 
sufficient as to content and timing.  This error, however, 
did not affect the essential fairness of the adjudication.  

Clearly, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the September 2004 notice advised the Veteran 
that he must submit evidence establishing that his service-
connected disability has increased in severity such as 
statements from his doctor, the results of any tests or x-
rays, lay statements, treatment records, pharmacy 
prescription records, insurance examination reports and 
employment physical examinations.  He was also advised to 
identify any recent treatment.  In addition, he was notified 
that it was his responsibility to support the claim with 
appropriate evidence.  

Furthermore, although the Veteran was provided the diagnostic 
criteria specific to his service-connected right elbow 
disability in the Statement of the Case, such information was 
not necessary as the applicable diagnostic criteria do not 
require the showing of any specific measurements in order to 
entitle him to a higher disability rating.  

Finally, actual knowledge has been demonstrated that the 
Veteran knew of the need to demonstrate the effect the 
increase in severity of his right elbow disability has had on 
his employment and daily life.  For example, the Veteran 
reported at a VA examination conducted in November 2004 as to 
the effects the symptoms of his right elbow disability has on 
his work as a truck driver and on his recreational 
activities, such as sports.  

For these reasons, the Board finds that the Veteran will not 
be prejudiced by the adjudication of his claim at this time.  
The Veteran either was provided notice or had actual 
knowledge of what was needed to substantiate his claim for an 
increased disability rating for his service-connected right 
elbow disability.  Furthermore, a reasonable person could be 
expected to understand what was needed based upon the post-
adjudicatory notices and process.  Accordingly, the Board 
finds that any error in the notice provided to the Veteran on 
his claim for an increased disability rating has not affected 
the essential fairness of the adjudication and was harmless 
error.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examination in 
November 2004.  Significantly, the Board observes that he 
does not report that the condition has worsened since he was 
last examined, and thus a remand is not required solely due 
to the passage of time.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  Furthermore, the Board finds this 
examination to be adequate to evaluate the Veteran's service-
connected disability.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where the evidence contains factual findings that 
demonstrate distinct time periods in which the service 
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In this case, the evidence does not show that a staged rating 
is warranted, because the evidence shows that the Veteran's 
symptoms have consistently met only one set of rating 
criteria during the appeals period.  

The Veteran is service-connected for residuals of a right 
elbow injury that was incurred in service.  The medical 
evidence consists solely of a VA examination report from 
November 2004.  At this examination, the Veteran reported 
having been diagnosed in 1993 with an olecranon spur.  He now 
has pain in the right elbow on the olecranon process, and 
cannot put any weight on that elbow.  He complained of 
weakness of the right hand and some functional loss as far as 
driving his truck (which he does for a living).  When 
driving, if he rests his right arm on the rest, it puts 
pressure on the spur, causing pain and numbness of his right 
hand in the ulnar nerve distribution.  Although flare-ups 
only occur when he puts pressure on the olecranon process, 
the numbness in his hand is pretty much constant without 
relation to the right elbow olecranon spur.  He complained of 
the numbness being along the medial aspect of his forearm 
down to the left fifth and fourth and half of his third 
digits as well as the left palmar surface of the hand.  His 
daily activities are affected in that he cannot shoot 
basketball with his children or throw a baseball secondary to 
pain and weakness in the right hand.  The examiner noted that 
the specific nerve involved is the ulnar nerve.

On physical examination, the examiner noted that the right 
ulnar nerve was examined and the lesion appears to be at the 
elbow.  There was a palpable olecranon spur that was tender 
to palpation.  He had about 3/5 motor strength of his 
intrinsic hand muscles on the right hand compared to the 
left.  He also had altered sensation on the left medial 
surface of the palm, on the left fifth and fourth digits, and 
on the medial surface of the third digit.  His fine motor 
control was intact.  There was no obvious muscle wasting in 
the hypothenar or thenar eminences of the hand; nor was there 
any obvious interosseous muscle wasting of his carpal bones.  
His wrist joint and elbow joint had full range of motion with 
no pain.  The examiner stated he believes that this injury is 
related to the trauma the Veteran sustained during his 
service.

The Board notes the Veteran's disability was previously 
evaluated under Diagnostic Code 8517 for paralysis of the 
musculocutaneous nerve.  However, as the examiner noted that 
the Veteran's residuals of the right elbow injury involve the 
ulnar nerve, the Board finds that it is more appropriate to 
rate this disability using Diagnostic Code 8516 which 
evaluates paralysis of the ulnar nerve.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  38 C.F.R. § 4.27.  Any change 
in a diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In the present case, the change in Diagnostic Code 
is warranted in order to rate the Veteran's disability based 
on the appropriate affected nerve.

Under Diagnostic Code 8516, a 60 percent rating requires 
complete paralysis of the major ulnar nerve demonstrating the 
"griffin claw" deformity, due to the flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  38 C.F.R. § 4.124a.  Incomplete paralysis of 
the ulnar nerve warrants a 40 percent rating if it is severe, 
30 percent if it is moderate, and 10 percent if it is mild.  
38 C.F.R. § 4.124a, Diagnostic Code 8516.  Words such as 
"mild," "moderate" and "severe" are not defined in the VA 
Schedule.  Rather than applying a  mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6. 

The medical evidence establishes that the Veteran has 
incomplete paralysis of the ulnar nerve that is mild.  The 
Veteran has altered sensation involving the palm and the 
third, fourth and fifth digits of the right hand with 
decreased hand strength.  However, his fine motor control is 
intact and there is no obvious atrophy of the forearm or the 
hand.  Furthermore, although the Veteran's right elbow 
disability causes some functional loss relating to the 
Veteran's work as a truck driver, there is no evidence that 
this functional loss is more than mild.  He is able to 
continue to work and has not shown that he has lost time from 
work due to this disability.  Finally, although the Veteran 
is limited recreationally in that he cannot play sports with 
his children that require strength in his right hand, there 
is no showing that it affects any other aspect of his daily 
life.  Thus, the evidence fails to establish a more severe 
disability picture than mild incomplete paralysis of the 
ulnar nerve.  A higher disability rating is not warranted 
because the evidence fails to establish moderate incomplete 
paralysis.  

For the foregoing reasons, the Board finds that a disability 
rating of 10 percent, but no higher, is warranted for the 
Veteran's service-connected residuals of a right elbow 
injury.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence shows the Veteran is able to be 
employed without accommodations for his disability.  Moreover 
the evidence fails to show that the Veteran has had any 
treatment for his right elbow disability much less frequent 
periods of hospitalization that has interfered with his 
employment or daily life.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.


ORDER

New and material evidence having been presented, the 
Veteran's claim for service connection for chest pain is 
reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) is denied.

Entitlement to a disability rating of 10 percent for 
residuals of right elbow injury is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.



REMAND

The Board finds that remand of the Veteran's claims for a 
compensable disability rating for service-connected ingrown 
toenails and for service connection for chest pain is 
necessary for additional development to be conducted prior to 
final adjudication by the Board.

I. Compensable Rating for Ingrown Toenails

The Veteran's representative argues, and the Board agrees, 
that the November 2004 foot examination is inadequate because 
it fails to address the Veteran's service-connected ingrown 
toenails.  Rather, it focused on the Veteran's current 
bilateral tinea pedis, which is not a service-connected 
disability.  Thus, remand is necessary for an examination 
that evaluates the current severity of the Veteran's service-
connected ingrown toenails only.  Any other problems with the 
Veteran's feet should not be discussed.

The Board also notes that, since the Veteran's claim was last 
before it, the Court issued a decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which affects VA's duty to 
notify in increased rating claims such as this one.  Thus, on 
remand, the Veteran should be provided with notice that 
complies with the additional notice obligations as set for in 
that decision.

II. Service Connection for Chest Pain

As previously indicated, current medical evidence shows the 
Veteran has been treated for complaints of chest pain and 
given diagnoses of costochondritis and cardiomegaly.  The 
service treatment records show that, in May 1990, the Veteran 
complained of having sharp brief chest pain off and on at a 
dental checkup.  He was advised to have it checked out.  A 
sick call treatment note indicates the Veteran was seen the 
next day for evaluation of recurring chest pain.  Physical 
examination was normal.  The assessment was chest wall muscle 
spasm.  No further treatment is noted in the service 
treatment records.  There is no separation examination of 
record.  At a June 1993 VA examination (one year after his 
discharge from service), the Veteran complained of having had 
an episode of chest pain but none at the time of the 
examination.  Physical examination was normal, and the 
assessment was history of chest pains with no physical 
findings.

In filing his claim to reopen, the Veteran stated that he 
experienced an episode of chest pain and shortness of breath 
such as he had during his period of active military duty.  

Based on this evidence, the Board finds that a VA examination 
is necessary to determine the exact nature of any current 
disorder manifested by chest pain and whether it is related 
to the Veteran's complaints of chest pain in service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with VA notice 
that is compliant with the current notice 
requirements for increased rating claims, 
including notice that the Veteran should 
provide information and evidence not only 
showing a worsening or increase in 
severity of his service-connected ingrown 
toenails, but also the affect such 
worsening or increase in severity has had 
on his employment and daily life.  In 
addition, the Veteran should be provided 
with the applicable rating criteria used 
to evaluate his service-connected ingrown 
toenails.  

2.  Thereafter, the Veteran should be 
scheduled for an appropriate VA 
examination to determine the current 
severity of his service-connected ingrown 
toenails.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed, and 
provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the Veteran's service-
connected ingrown toenails.  The examiner 
should elicit information as to the 
frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including 
work and physical activity.  The examiner 
should be advised to only discuss the 
signs and symptoms related to the 
Veteran's service-connected disability.  
Any other current problem the Veteran may 
have with his feet is not service-
connected and should not be covered by 
the examination.

3.  The Veteran should also be scheduled 
for a VA examination related to his claim 
for service connection for chest pain.  
The claims file must be provided to and 
reviewed by the examiner, who must 
indicate in his/her report that said 
review has been accomplished.

After reviewing the claims file and 
examining the Veteran (including 
conducting all necessary diagnostic tests 
and studies), the examiner should set 
forth the exact nature of the Veteran's 
chest pain and render a diagnosis of the 
underlying condition causing his chest 
pain.  If a diagnosis of any current 
underlying condition is made, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that it is related to any disease or 
injury incurred during service, 
specifically whether it is related to the 
May 1990 in-service complaints of chest 
pain and finding of chest wall muscle 
spasm.  

The RO should advise the Veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claims.  

4.  After all the above has been 
accomplished, the Veteran's claims should 
be readjudicated.  If such action does 
not resolve the claims, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board 
for further appellate review, if in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


